DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-31 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
US20190064378	LIU et al.		February 28, 2019
WO2018026995	SALMAN et al.	February 8, 2018	
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-4, 18, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20190064378.  
With regards to claims 1 and 29, the US20190064378 reference discloses a machine learning method for use with automated seismic interpretation (¶ 0007), comprising: obtaining 
With regards to claims 2-4, the US20190064378 reference discloses all the features of claims 2, 3 and 4 (see ¶ 0007, Fig. 2, and "extracting patches of sufficient size from real seismic data . . . with manually interpreted fault masks . . . as labels" in ¶ 0051).
With regards to claim 18, the US20190064378 reference discloses the pre-extraction dataset comprises the input data; and the pre-transformation dataset comprises the extracted patches (¶ 0051).
With regards to claim 30, the US20190064378 reference discloses all the features of the claim (¶ 0051).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 5, 6, 10-13, 19-22, 28, and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over US20190064378 as applied to claims 1-4, 18, 29, and 30 above, and further in combination with WO2018026995.  
The difference between the US20190064378 reference and claim 5 is that the claim recites the utilization of patches that are uniformly distributed.  The WO2018026995 reference teaches that it was well known in the art to utilize patches that are laid out in a repetitive pattern (¶ 0058).  It would have been obvious to modify the US20190064378 reference to utilize patches that are laid out in a repetitive pattern as motivated by the WO2018026995 reference to enable the US20190064378 system to achieve the desired coverage.
With regards to claim 6, the WO2018026995 reference discloses the utilization of non-uniform patches (see ¶ 0058). 
With regards to claims 10-13, the WO2018026995 reference discloses the utilization of geophysical surveying to locate hydrocarbons (¶ 0002) and training a seismic machine learning model (Abstract). 
With regards to claims 19 and 21, the WO2018026995 reference discloses the utilization of data storage (¶ 0019).
With regards to claims 20 and 22, the WO2018026995 reference discloses the utilization of iterative operation (¶ 0037).
With regards to claim 28, the WO2018026995 reference discloses the utilization of interpolation (¶ 0073).
With regards to claim 31, the WO2018026995 reference discloses the utilization of a GPU (¶ 0063).

Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 7-9, 14-17, and 23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645